Warner, J.
The complainant, by her bill, alleges that she has been damaged by the defendants $1,500 00 or $2,000 00 in consequence of their bad management and failure to perform their part of the contract, and that the defendants are insolvent. The prayer of the bill is, that they may be restrained from removing their share of the cotton from the plantation until the damages sustained by the complainant can be ascer*189tained and decreed to be paid. In our judgment the complainant’s remedy at law would not have been as complete or effectual as it would be in a Court of Equity, the defendants being insolvent. The complainant having instituted her suit on the equity side of the Court, that Court will retain it in order to do adequate and complete justice between the parties: Code, sections 3040, 3041.
Let the judgment of the Court below be reversed. •